DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710081901.1, filed on February 15, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This Office action is in response to the amendment filed on September 27, 2021.  Claims 8 and 16 have been amended.  No claims have been cancelled.  New 


Response to Arguments
Applicant’s arguments regarding claim rejections under 35 USC § 102 filed
Sept 27, 2021 has been superseded with new prior art found and detailed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US-20040181323-A1).

Regarding claim 1, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting a movement and/or status parameter of the self-moving device, wherein when the detection unit detects that the movement and/or status parameter of the self- moving device satisfies a preset condition, the control module alternately decreases and increases an acceleration of the movement of the self-moving device, so as to keep a speed of the movement of the self-moving device in a preset range (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44 alternately decreasing and increasing an acceleration of the vehicle (self-moving device) to perform cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range).
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a cruise control enabled (self-moving) electric vehicle would necessarily have a propulsion system (movement module), and optionally, a frame (housing) as this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 2, modified Yuan teaches the self-moving device according to claim 1, including wherein the movement and/or status parameter of the self-moving device comprises the speed or acceleration of the movement of the self-moving device, and the preset condition is that the speed or acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing a decrease of acceleration when the speed is greater than or equal to the first threshold (desired speed).

Regarding claim 3, modified Yuan teaches the self-moving device according to claim 1, including wherein the movement and/or status parameter of the self-moving device comprises a downward tilt angle of the self-moving device, and the preset condition is that the downward tilt angle of the self-moving device is greater than or equal to a preset angle value (see Yuan, figure 2, paragraphs 26-28, regarding speed sensor 46, capable of providing status parameter of speed of the electric vehicle (self-moving device), that it was well-known by those skilled in the art at time of applicant’s filing that under the principles of Newtonian physics (classical mechanics), both speed and acceleration, can be quantitatively correlated to changes in decline (downward tilt) angle such that a (preset) angle value may be determined based on the weight of the self-moving device and a movement (speed change) would indicate the incline angle amount exceeds (is greater than) the preset angle value).

Regarding claim 4, modified Yuan teaches the self-moving device according to claim 1, including wherein the detection unit comprises at least one of an accelerometer, a tachometer, an inclinometer, and a gyroscope (see Yuan, figure 2, paragraphs 26-28, regarding rotor position (tachometer) and speed sensor 46, an example of a (movement) detection unit).

Regarding claim 5, modified Yuan teaches the self-moving device according to claim 1, including wherein the control module alternately decreases and increases a working current of the drive motor to alternately decrease and increase the acceleration (see Yuan, figures 4, paragraphs 56-59, and 62, regarding control voltage 104 operating under select sine wave 96, an example of oscillating (increasing and decreasing) the voltage (working current) applied to the electric (drive) motor).

Regarding claim 6, modified Yuan teaches the self-moving device according to claim 5, including wherein that the control module alternately reduces and increases a working current of the drive motor comprises alternately switching off and on the working current of the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”).

Regarding claim 7, modified Yuan teaches the self-moving device according to claim 1, including an automatic working system, comprising the self-moving device according to claim 1 (see Yuan, Abstract, regarding an electric vehicle (automatic working system) with adaptive cruise control system (self-drive device)).

Regarding claims 8-10, and 12-13, independent claim 8 is the identical control method performed by the self-moving device of independent claim 1, and similarly, dependent claims 9-10, and 12-13 of independent claim 8 are also identical methods corresponding to dependent claims 2-3 and 5-6 of independent claim 1, therefore claims 

Regarding claim 11, modified Yuan teaches the control method of the self-moving device according to claim 8, including wherein the keeping a speed of the movement of the self-moving device in a preset range comprises: controlling the speed of the movement of the self-moving device to be less than or equal to a preset speed value (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value).

Regarding claim 14, modified Yuan teaches the control method of the self-moving device according to claim 8, including wherein the step of alternately decreasing and increasing an acceleration of the movement of the self-moving device comprises: determining whether the speed or acceleration of the movement of the self-moving device is less than or equal to a second threshold, and if the speed or acceleration is less than or equal to the second threshold, increasing the acceleration of the movement of the self- moving device, wherein the second threshold is less than a first threshold (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system with position/speed sensor 46 detecting (speed) movement, set/resume 50 determining desired speed (a first threshold), and controller 44 performing an increase of acceleration when the speed is less than or equal to a preset (desired) speed value) and performing a decrease of acceleration when the speed is more than the desired speed).

Regarding claim 15, Yuan teaches a self-moving device, moving and working in a working region (see Yuan, Abstract, regarding an electric vehicle with adaptive cruise control system, an example, of a self-moving device, capable of “adaptively controlling an electric vehicle to maintain desired speed under variable driving conditions. The system includes a control circuit for producing a control signal to control an electric motor of the vehicle. The control signal is formed based on a control current required to achieve the desired speed. The control strategy selection circuit is configured in the system to determine a motor control scheme that provides an appropriate waveform profile of the control current”) and comprising: a drive motor to enable the self-moving device to move (see Yuan, figure 2 paragraph 25-26, regarding multiphase (drive) motor 10); a control module, controlling movement and working of the self-moving device (see Yuan, figure 2, paragraphs 26-28, regarding controller 44); and a detection unit, electrically connected to the control module, and detecting a movement and/or status parameter of the self-moving device, wherein when the detection unit detects that the movement and/or status parameter of the self- moving device satisfies a preset condition, the control module controls the self-moving device to intermittently brake (see Yuan, figure 2, paragraphs 26-28, regarding adaptive cruise control system block diagram with position/speed sensor 46 detecting movement, set/resume 50 determining desired speed (preset condition/range), and controller 44  intermittently braking under when a preset condition, for example is when the self-moving device is on a decline and performing cruise control of keeping a speed of the movement of the vehicle (self-moving device in a preset range).
Yuan, does not teach a housing, and a movement module mounted at the housing.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a cruise control enabled (self-moving) electric vehicle would necessarily have a propulsion system (movement module), and optionally, a frame (housing) as this could benefit vehicle performance by aerodynamically reducing drag and/or shelter (protect) internal components from adverse environmental elements.

Regarding claim 16, independent claim 16 is the identical control method performed by the self-moving device of independent claim 15, therefore claim 16 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 15.

Regarding claim 17, modified Yuan teaches the self-moving device of claim 15, including wherein the self-moving device intermittently braking is by removing current from the drive motor (see Yuan, figures 4, paragraphs 25-26, regarding “A plurality of stator phase windings 38 (FIG. 1) of the multiphase motor 10 are switchably energized (switching off and on the working current of the drive motor) by driving current supplied from d-c power source 40 via hybrid power block 42”, using the technique of known in the art as regenerative braking).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/P.Y.N./Examiner, Art Unit 3661

December 6, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661